906 N.E.2d 556 (2009)
PEOPLE State of Illinois, respondent,
v.
Anthony LEE, Sr., petitioner.
No. 108250.
Supreme Court of Illinois.
May 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate the portion of its order in People v. Lee, case No. 1-07-0914 (12/19/08), finding defendant's post-conviction petition to be untimely. The appellate court is directed to review the trial court's dismissal of defendant's post-conviction petition based on res judicata.